IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


JOHN PETRIZZO                      : No. 796 MAL 2014
                                   :
                                   :
           v.                      : Petition for Allowance of Appeal from the
                                   : Order of the Commonwealth Court
                                   :
THE ZONING HEARING BOARD OF        :
MIDDLE SMITHFIELD TOWNSHIP,        :
MONROE COUNTY, PENNSYLVANIA        :
                                   :
                                   :
ADAMS OUTDOOR ADVERTISING, INC.
                                   :
           v.                      :
                                   :
                                   :
ZONING HEARING BOARD OF THE        :
TOWNSHIP OF MIDDLE SMITHFIELD      :
                                   :
                                   :
ADAMS OUTDOOR ADVERTISING, LTD.,   :
A LIMITED PARTNERSHIP, ORGANIZED   :
UNDER THE LAWS OF THE STATE OF     :
MINNESOTA, BY ITS MANAGING         :
GENERAL PARTNER, ADAMS OUTDOOR     :
ADVERTISING, INC., AND EDWARD T.   :
REGINA                             :
           v.                      :
                                   :
                                   :
BOARD OF SUPERVISORS OF THE        :
TOWNSHIP OF MIDDLE SMITHFIELD      :
                                   :
                                   :
PETITION OF: ADAMS OUTDOOR         :
ADVERTISING, LTD., A LIMITED       :
PARTNERSHIP, ORGANIZED UNDER       :
THE LAWS OF THE STATE OF           :
MINNESOTA, BY ITS MANAGING         :
GENERAL PARTNER, ADAMS             :
OUTDOOR ADVERTISING, INC., AND     :
EDWARD T. REGINA                   :
                                    ORDER


PER CURIAM

     AND NOW, this 3rd day of March, 2015, the Petition for Allowance of Appeal is

DENIED.




                               [796 MAL 2014] - 2